Case 19-14018-elf       Doc 23     Filed 09/16/19 Entered 09/16/19 13:56:20              Desc Main
                                   Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 IN RE:                                     :
                                            :   CHAPTER 13
 TRACEY L. GATTE,                           :
                                            :   BANKRUPTCY NO. 19-14018-ELF
         Debtor.                            :
                                            :

                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the attorney set forth below, hereby appears as counsel

for Obermayer Rebmann Maxwell & Hippel LLP (“ORMH”), and pursuant to Rules 2002 and

9010 of the Federal Rules of Bankruptcy Procedure, the undersigned requests that an entry be

made on the Clerk’s Service List, in the above captioned case, and that all notices given or

required to be given and all papers served or required to be served, in this case be given to and

served upon:

                       Alicia M. Sandoval, Esquire
                       OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                       Centre Square West, Suite 3400
                       1500 Market Street
                       Philadelphia, PA 19102
                       alicia.sandoval@obermayer.com
                       (215) 665-3071 – Telephone
                       (215) 665-3165 – Facsimile

       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices

and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, all orders and notices of any application, motion, petition, pleading, request,

complaint, or demand, statements of affairs, operating reports, schedules of assets and liabilities,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, courier services, hand delivery, telephone, facsimile transmission, telegraph, telex, or



                                                  1
Case 19-14018-elf        Doc 23      Filed 09/16/19 Entered 09/16/19 13:56:20              Desc Main
                                     Document      Page 2 of 2



otherwise that (a) affects or seeks to affect in any way any rights or interest of any creditor or

party in interest in this case, with respect to (a) the debtor, (b) property of the debtor’s estate, or

proceeds thereof, in which the debtors may claim an interest, or (c) property or proceeds thereof

in the possession, custody, or control of others that the debtors may seek to use; or (2) requires or

seeks to require any act, delivery of any property, payment or other conduct by the undersigned.

        PLEASE TAKE FURTHER NOTICE that ORMH does not intend for this entry of

appearance or any later appearance, pleading, claim, or suit to constitute a waiver of (1) the right

of ORMH to have final orders in non-core matters entered only after de novo review by the

District Court, (2) the right of ORMH to a trial by jury in any proceeding so triable in this case or

in any case, controversy or proceeding related to this case, (3) the right of ORMH to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (4) any other right, claim, action, defense, set off or recoupment to which ORMH

is or may be entitled.

                                                Respectfully submitted,



Dated: September 16, 2019               By:     /s/ Alicia Sandoval
                                                Alicia M. Sandoval, Esquire
                                                OBERMAYER REBMANN MAXWELL & HIPPELLLP
                                                Centre Square West, Suite 3400
                                                1500 Market Street
                                                Philadelphia, PA 19102
                                                215-665-3071 – Telephone
                                                215-665-3165 – Facsimile

                                                Counsel to Creditor Obermayer Rebmann
                                                Maxwell & Hippel LLP




                                                   2
